Citation Nr: 9905894	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-42 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel





INTRODUCTION

The veteran had active service from May 1968 to December 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for PTSD, and denied his 
claim for a non-service-connected disability pension.  

During this appeal, the RO, without citing which evidence was 
new and material, apparently reopened the veteran's claim for 
service connection for PTSD and then found that the claim was 
not well grounded due to the absence of a current diagnosis 
of the claimed condition.  (See Supplemental Statement of the 
Case issued in September 1998.)  Despite any determination 
reached by the RO, the Board must find new and material 
evidence to establish its jurisdiction to review the merits 
of a previously denied claim.  Judicial interpretation of the 
law has construed the provisions of 38 U.S.C.A. §§ 5108 and 
7104 (West 1991) to require the Board itself to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate issues going to the 
merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  Likewise, VAOPGCPREC 05-92, 57 Fed Reg. 
49744 (1992) provides that the Board has the authority to 
determine on a de novo basis whether a claim has been 
properly reopened.    

The Board also observes that in October 1997, during the 
pendency of this appeal, the RO determined that entitlement 
to a non-service-connected disability pension was warranted.  
Therefore, the only issue presently on appeal before the 
Board is whether new and material evidence has been submitted 
to reopen the veteran's claim for entitlement to service 
connection for PTSD. 



FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in March 1991 
denied service connection for PTSD. 

2.  The evidence that has been submitted since the March 1991 
RO rating decision denying service connection for PTSD is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  An RO rating decision in March 1991, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991). 

2.  Additional evidence submitted since the March 1991 RO 
decision is not new and material, and the veteran's claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In order to be "material," evidence 
must be probative as to each element which was a specified 
basis of the prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).

The RO's March 1991 decision denied service connection for 
PTSD on the basis that there was no evidence that the veteran 
sustained a stressor during service, and because the post-
service medical evidence purporting to establish a diagnosis 
of PTSD due to service was not adequately supported by the 
record as a whole.  The veteran was notified of this 
decision, but he did not appeal.  Therefore, the RO's March 
1991 rating decision is a final decision.  38 U.S.C.A. 
§ 7105.

The evidence added to the record since the March 1991 rating 
decision consists of various psychiatric examinations 
conducted by the Social Security Administration (SSA) for the 
period December 1984 to June 1990; an October 1994 SSA 
Administrative Law Judge's decision; VA psychiatric 
examination reports dated in September 1992 and December 
1996; a VA psychological evaluation report dated in March 
1998; and an August 1998 detailed summary of the operations 
undertaken by the veteran's unit during his service Vietnam, 
submitted by the U. S. Armed Services Center for Research of 
Unit Records.   

None of the psychiatric examinations, conducted by either VA 
or SSA, diagnosed the veteran with PTSD.  A history of PTSD 
was noted on a July 1987 SSA psychiatric examination report 
but, following that evaluation, the psychiatrist concluded 
that the veteran did not have PTSD but rather a schizoid 
personality disorder.  A VA psychiatric examination performed 
in December 1996 specifically for the purpose of determining 
whether the veteran met the diagnostic criteria for PTSD 
unequivocally concluded that he did not.  A VA psychological 
evaluation in April 1998 also ruled out PTSD; the only 
psychiatric diagnosis recorded was a personality disorder, 
and this is the most recently dated relevant medical evidence 
of record.  

The Board notes that a SSA Administrative Law Judge's October 
1994 decision found that the veteran was impaired, in part, 
due to PTSD, but such a decision is not medical evidence that 
the veteran has PTSD.  There is medical evidence of a 
personality disorder; the grant of the veteran's claim for a 
permanent and total disability for pension purposes was 
based, in large part, upon impairment due to a personality 
disorder.  However, the medical evidence submitted since the 
1991 RO decision, including the SSA psychiatric evaluation in 
1987, the VA psychiatric examinations in 1992 and 1996, and 
the VA psychological evaluation in April 1998, specifically 
ruled out a diagnosis of PTSD.  In fact the 1992, 1996, and 
1998 VA psychiatric and psychological examination reports 
reveal no Axis 1 psychiatric diagnosis.  

The U. S. Armed Services Center for Research of Unit Records 
August 1998 summary does not demonstrate that the veteran 
experienced any specific stressor.  In any event, without a 
current diagnosis of PTSD, such information is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge, 
supra.

Finally, the veteran also submitted his own written 
statements contending that he currently suffers from PTSD due 
to stressful circumstances he encountered during service.  
However, as a layperson, the veteran is not competent to 
offer an opinion concerning whether he currently suffers from 
PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that the additional evidence, medical or 
otherwise, is new in the sense that it was not previously of 
record.  However, the additional evidence fails to 
demonstrate that the veteran has a current diagnosis of PTSD.  
Therefore, the additional evidence is clearly not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim for 
service connection for PTSD is thus not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Hodge, 
supra.

Although the RO, in its September 1998 Supplemental statement 
of the Case, reopened the claim and then found that it was 
not well grounded, whereas the Board has found that the 
veteran has failed to submit new and material evidence to 
reopen the claim for service connection for  PTSD, the 
appellant has not been prejudiced by the Board's decision.  
In assuming that the appellant's claim was reopened and then 
finding that the claim was not well grounded, the RO accorded 
the appellant essentially the same consideration than his 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

